Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 1 of 10 PageID 1




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION

MELISSA MORA,

              Plaintiff,
                                          Case No.:
                   v.

ALDI (FLORIDA), LLC, a Florida
Limited Liability Company

            Defendant.
___________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

     Plaintiff, MELISSA MORA (hereinafter “MORA” or “Plaintiff”), by and

through undersigned counsel, hereby file this Complaint against Defendant

ALDI (FLORIDA), LLC (“ALDI” or “Defendant”), and states as follows:

                             INTRODUCTION

      1.    This is an action to remedy discrimination based on disability

pursuant to the provisions of the Americans with Disabilities Act, as

amended, (“ADAAA”), 42 U.S.C. §1210, for the violation of her rights to be

free from disability discrimination and to recover front pay, back pay, an

equal amount as liquidated damages, reinstatement,              lost   benefits,

compensatory damages, emotional distress damages, pain and suffering,

injunctive relief, reasonable attorneys’ fees and costs and any other relief to

which the Plaintiff is entitled including but not limited to equitable relief.
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 2 of 10 PageID 2




                       JURISDICTION AND VENUE

      2.     The Court has jurisdiction over this complaint pursuant to 28

U.S.C. §1331.

       3.     This Court has jurisdiction over Plaintiffs’ claims because at all

 times material to this Complaint, Plaintiffs worked for Defendant in Brevard

 County, Florida.

       4.     The illegal conduct complained of and the resultant injury

 occurred within the judicial district in and for Brevard County, Florida.

                                   PARTIES

      5.     Plaintiff was hired by Defendant on or about August 2019 as Store

Associate.

      6.     Defendant is a Florida limited liability company that specializes in

the sale of food and produce.

      7.     Plaintiff was employed at Defendant’s Rockledge, Florida location.

      8.     At all times material, Plaintiff was an “employee” of Defendant as

defined by 42 U.S.C. § 1211(4) and a “qualified individual” as defined by 42

U.S.C. § 1211(8).

      9.     At all times material, Defendant was an “employer” as defined by

42 U.S.C. § 12111(5)(a) as well as a “covered entity” as defined by 42 U.S.C. §

12111(2).
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 3 of 10 PageID 3




                  ADAAA STATUTORY PREREQUISITES

      10.   On or about December 14, 2020, Plaintiff timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) alleging discrimination and failure to accommodate in violation of the

American with Disabilities Act (ADA). A copy of this Charge, is attached hereto

as Exhibit A.

      11.   The EEOC, on or about June 20, 2021, issued a Dismissal and

Notice of Rights as to the Charge attached as Exhibit B.

      12.   This action is being commenced within 90 days of Plaintiff’s receipt

of the Dismissal and Notice of Rights.

                         GENERAL ALLEGATIONS

      13.   At all times material, Defendant acted with malice and with

reckless disregard for Plaintiff’s federally protected rights.

      14.   Plaintiff has retained The Leach Firm, P.A., to represent her in

the litigation and has agreed to pay the firm a reasonable fee for its services.

      15.   Plaintiff suffers from Fibromyalgia, a disabling or “perceived”

disability” condition under the ADAAA.

      16.   Fibromyalgia is a medical condition that causes pain all over the

body (also referred to as widespread pain), sleep problems, fatigue, and often

emotional and mental distress.

      17.   Plaintiff was employed by Defendant as a Store Associate during
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 4 of 10 PageID 4




all relevant times.

      18.   Plaintiff brings these claims for disability discrimination in

violation of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

§ 12101 et seq. (“ADAAA”). Plaintiff is seeking damages including lost wages,

compensatory damages, punitive damages, injunctive relief and their

attorneys’ fees and costs.

                          FACTUAL ALLEGATIONS

      19.   Plaintiff suffers from Fibromyalgia, a disorder characterized by

widespread musculoskeletal pain accompanied by fatigue, sleep, memory and

mood issues.

      20.   Fibromyalgia is a disabling condition under the ADAAA.

      21.   Plaintiff informed Defendant of her medical condition and

provided a doctor’s notes and medical records requesting a medical

accommodation.

      22.   The       medical   accommodations   request    included    weight

restrictions for 20 pounds or more and not to work in the freezer.

      23.   Defendant’s General Manager approved the accommodations.

      24.   Plaintiff successfully completed her job for nearly a year with the

accommodation.

      25.   On or about July 2020, Defendant hired a new General Manager,

Nicole Hebble.
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 5 of 10 PageID 5




      26.     Immediately after her hire, Hebble began questioning Plaintiff

about her medical accommodation and even requested that Plaintiff resubmit

the medical documentation that supports the accommodation.

      27.     Plaintiff provided the medical documentation with the same

restrictions but was told by Hebble that it was not enough.

      28.     Plaintiff was given a three-page form to be completed by her

doctor.

      29.     Plaintiff submitted the completed form to Defendant soon after

and was told that it had to be approved by the corporate offices.

      30.     Plaintiff’s request for an accommodation was denied and her

employment was terminated two weeks later because of her disability.

                              COUNT I
            DISABILITY DISCRIMINATION UNDER THE ADAAA

      31.     Plaintiff reincorporates and adopts all allegations contained within

paragraphs 1 through 30, above.

      32.     Plaintiff has a bona fide disability that affects a major life

function.

      33.     Plaintiff has been discriminated against by the Defendant due to

her bona fide disability in violation of Federal law.

      34.     Defendant failed to engage in the interactive process to determine

whether any accommodation could be given to Plaintiff without creating an
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 6 of 10 PageID 6




undue hardship to Defendant.

     35.   Moreover, Defendant regarded Plaintiff as having a disability

when they denied her an accommodation.

     36.   Plaintiff is protected by the ADAAA:

           a. Plaintiff was disabled or “perceived as disabled” employee who

              suffered discrimination because of her disability or “perceived

              disability” by Defendant; and

           b. Plaintiff suffered an adverse employment action as a result of

              her disability or “perceived disability.”

     37.   Defendant     was at      all material times an “employer” as

envisioned and defined by the ADAAA.

     38.   Plaintiff’s medical conditions are a protected disability under the

ADAAA, as amended. See 42 U.S.C. § 12102.

     39.   Defendant’s     actions   unquestionably       constitute   disability

discrimination in violation of the ADAAA, as amended.

     40.   By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the ADAAA.

     41.   Alternatively, Defendant perceived Plaintiff as being “disabled,”

and therefore, unable to perform the essential functions of their positions,

even though Plaintiff could perform same with a reasonable accommodation.
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 7 of 10 PageID 7




       42.   Pleading in the alternative, Plaintiff’s impairment did not

substantially limit a major life activity but was treated by Defendant as if it

did.

       43.   Pleading in the alternative, Plaintiff’s medical condition

constituted an impairment that limited a major life activity only because of

Defendant’s attitude toward the impairment.

       44.   Defendant does not have a non-discriminatory rationale for

denying Plaintiff’s accommodation request.

       45.   Plaintiff was a disabled individual, or otherwise perceived as

disabled by Defendant, during her employment. Therefore, she is a member

of a protected class as envisioned by the ADA.

       46.   Plaintiff suffered sufficiently severe and pervasive treatment

because of her disability and/or “perceived disability,” and request for

accommodation regarding same.

       47.   The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADAAA.

       48.   The discrimination to which Plaintiff was subjected was based on

her disability and/or “perceived disability.”

       49.   The conduct of Defendant, its agents, and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost

wages and benefits, future pecuniary losses, emotional pain and suffering,
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 8 of 10 PageID 8




humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      50.     The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an

award of punitive damages against Defendant to deter it, and others, from

such conduct in the future.

      51.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses pursuant to the ADAAA.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and

 equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                               COUNT II
                RETALIATION IN VIOLATION OF THE ADAAA

      52.     Plaintiff reincorporates and adopts all allegations contained
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 9 of 10 PageID 9




within paragraphs 1 through 30, above.

      53.   Plaintiff   requested    a   reasonable    accommodation       for   her

disability/perceived disability. This constituted protected activity under the

ADAAA.

      54.   Instead of approving Plaintiff’s request for accommodations, the

Defendant terminated her.

      55.   Upon information and belief, Defendant’s conduct, including but not

limited to its refusal to engage in any dialogue regarding making a reasonable

accommodation for Plaintiff, and resulting termination of her employment, was,

in whole or in part, motivated by Plaintiff’s request for accommodation.

      56.   As a natural, proximate and foreseeable result of Defendant’s

actions, Plaintiff has suffered damages, including but not limited to lost wages

and benefits, future pecuniary losses, mental anguish, loss of dignity, and other

intangible injuries.

      57.   The conduct of Defendant’s management was in such reckless

disregard of Plaintiff’s federal statutory rights against retaliation as to entitle

Plaintiff to recover an award of punitive damages to punish Defendant and to

deter it and others from such conduct in the future.

      58.   The retaliation Plaintiff suffered, in violation of her federal statutory

right to be free from such retaliation, constitutes irreparable harm for which

there is no adequate remedy at law.
Case 6:21-cv-01399-PGB-LRH Document 1 Filed 08/25/21 Page 10 of 10 PageID 10




      59.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses against Defendant.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and

 equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Injunctive relief;

            d. Prejudgment interest;

            e. Costs and attorney’s fees; and

            f. Such other relief as the Court may deem just and proper.

                          DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demand a trial by jury.

      Dated this 25th day of August, 2021.

                                        s/Bruce A. Mount
                                        Anthony J. Hall, Esq.
                                        FL Bar No. 40924
                                        Bruce A. Mount, Esq.
                                        FL Bar No. 88754
                                        THE LEACH FIRM
                                        631 S. Orlando Ave., Ste. 300
                                        Winter Park, FL 32789
                                        Tel: 407-543-6817
                                        Fax: 321-594-7316
                                        Email: ahall@theleachfirm.com
                                        Email: bmount@theleachfirm.com
                                        Email: yhernandez@theleachfirm.com

                                        Counsel for Plaintiffs
